COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  LAQUINTA LASHUN NICKERSON,                      §               No. 08-22-00018-CR

                    Appellant,                    §                 Appeal from the

  v.                                              §                21st District Court

  THE STATE OF TEXAS,                             §            of Burleson County, Texas

                    State.                        §                   (TC# 14,962)

                                                  §

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 4 volumes of the Reporter’s Record, via U. S. mail, to the

Warden of Waller County Jail, 300 R. Glenn Smith Drives, Hempstead, TX 77445, for use by the

Appellant Laquinta Lashun Nickerson, (#033130). The Warden or designated custodian of

records shall make this record available to the appellant for purposes of preparing his appellate

brief. Appellant’s Pro Se brief shall be due in this office on or before May 26, 2022. The hard

copy of this record does not need to be returned to this Court. Further, please note that copies of

the exhibits are not provided and only a copy of the Index (Volume 5 of 5) has been provided.

       IT IS SO ORDERED this 11th day of April, 2022.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.